Citation Nr: 1610966	
Decision Date: 03/17/16    Archive Date: 03/23/16

DOCKET NO.  13-10 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include mood disorder and posttraumatic stress disorder (PTSD).  

(The issues of entitlement to service connection for a right hip disability, to include as secondary to service-connected plantar warts of the feet, and entitlement to a compensable rating for plantar warts of the feet, are the subject of a separate decision of the Board.) 


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Budd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1964 to June 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a hearing in May 2013.  A transcript of that hearing is of record.  

This matter was previously before the Board in April 2015 when it was remanded to the RO for additional development.  The issue has been returned to the Board for appellate consideration.

The appeal is again REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The April 2015 Board remand instructed that the AOJ afford the Veteran a VA examination and obtain a nexus opinion, and then readjudicate the issue on appeal.  The Veteran was provided a VA psychiatric examination in August 2015, the report of which contains a nexus opinion.  Unfortunately, the AOJ has not provided a supplemental statement of the case (SSOC) or otherwise readjudicated the claim.  Therefore, the Board must remand this matter to ensure compliance with the April 2015 remand.  Stegall v. West, 11 Vet. App. 268 (1998).  

Additionally, the August 2015 VA examination that was obtained found that clear and unmistakable evidence did not establish that the Veteran's persistent depressive disorder began prior to military service, that clear and unmistakable evidence did not establish that the Veteran's persistent depressive disorder was aggravated by the Veteran's military service, and that the disability was not incurred in service.  However, the examiner did not provide an opinion as to whether the Veteran's psychiatric disorder is otherwise related to service, as requested by the April 2015 remand.  As rationale, the examiner explained that the Veteran's depression began years after service, and cited several notations in the Veteran's service treatment records (STRs) indicating no psychiatric diagnosis.  The examiner also cited a notation that the Veteran had a diagnosis of emotionally unstable personality that existed prior to entry, a November 1966 hospital admission for altered state of consciousness, and a finding of passive aggressive personality.  The examiner did not explain how the notations supported his conclusion, nor did he acknowledge the Veteran's assertion that the hospital admission for altered state of consciousness was actually the result of a suicide attempt, which the Veteran believes is related to his current psychiatric disability.  Upon remand, a supplemental opinion that contains a full rationale should be obtained.  

The claims folder should also be updated to include VA treatment records compiled since July 8, 2015.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all treatment records for the Veteran from the John D. Dingell VA Medical Center (VAMC) in Detroit, Michigan, and all associated outpatient clinics dated from July 8, 2015 to the present.  If any records cannot be obtained after reasonable efforts have been made, notify the Veteran and allow him the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).  All attempts to obtain the records must be documented in the claims file.

2.  Thereafter, forward the claims file to the August 2015 examiner, or another appropriate clinician.  After reviewing the claims file, the clinician is asked to provide the following opinions:

i) Whether there is clear and unmistakable evidence that the Veteran's acquired psychiatric disability pre-existed his entry into active military service;

ii) If it is found that there is clear and unmistakable evidence that the Veteran's acquired psychiatric disability pre-existed service, such evidence should be identified, and the examiner is asked to also opine as to whether there is clear and unmistakable evidence that the Veteran's acquired psychiatric disability was not aggravated to a permanent degree in service beyond that which would be due to the natural progression of the disorder, and if so, to identify such evidence; 

iii) If it is found that there is not clear and unmistakable error that the acquired psychiatric disability pre-existed service, the examiner is to provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the acquired psychiatric disability is caused by, related to, or had its onset during service.  The examiner is to specifically discuss the Veteran's assertion that the report of hospitalization in November 1966 represents a suicide attempt that he made in service.  

Any opinion provided must be supported by a complete rationale, meaning the opinion must contain not only a clear conclusion with supporting data, but also a reasoned medical explanation connecting the two.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).    

3.  After completing all of the above development, readjudicate the issue on appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

